Case 1:21-cr-00237-RDM Document 66 Filed 07/12/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,

Criminal Action No. 21-237-1 (RDM)
JONATHANPETER ALLEN KLEIN,

Defendant.

 

 

DECLARATION OF MARILEE FLANAGAN
Under 28 U.S.C. § 1746, I, Marit Flanagan, state the following:

srodian SM
1. I am the third-party custodian for Mr. Jonathanpeter Allen Klein. By order of the Court,
Mr. Klein is confined to my home in Umatilla County, Oregon.

2. From the period of L/ {y__, 2021 to 2 , 2021, I attest that Jonathanpeter Allen
Klein has fully complied with each and every condition of his pre-trial release.

3. I attest that if 1 become aware or have reason to believe that Jonathanpeter Allen Klein
has violated or will violate any conditions of his release, I will immediately report this
information to the Pretrial Services Agency at (202) 442-1000.

I so declare, under penalty of perjury, that the foregoing is true and correct.

"Executed on: _)\x | 4 j2 2021
7] LY (on, Mon

Mearilég Eiboagan
Marilee
Choi
